Citation Nr: 1625641	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating for a lumbar spine condition with herniated/bulging disc, presently rated as 10 percent disabling.

2. Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), presently rated as 30 percent disabling.

3. Entitlement to service connection for residuals of a left shoulder injury.

4. Entitlement to service connection for a right wrist disability.

5. Entitlement to service connection for a left wrist disability.

6. Entitlement to service connection for a right ankle disability.

7. Entitlement to service connection for a disability manifested by chest pain, variously described as costochondritis and Tietze's syndrome.

8. Entitlement to service connection for a left leg disability, to include spinal stenosis secondary to a lumbar spine condition with herniated/bulging disc.

9. Entitlement to service connection for a right leg disability, to include spinal stenosis secondary to a lumbar spine condition with herniated/bulging disc..

10. Entitlement to service connection for a heart disability.

11. Entitlement to service connection for gastritis.

12. Entitlement to service connection for a left hand disability.

13. Entitlement to service connection for a right hand disability.

14. Entitlement to service connection for a left arm disability.

15. Entitlement to service connection for a right arm disability.

16. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision which denied service connection for a left and right wrist condition, a left and right hand condition, a left and right leg condition, Tietze's syndrome, residuals of a left shoulder injury, a right ankle injury, a left and right arm injury, a right wrist condition, and granted service connection for a lumbar spine condition with herniated/bulging disc and gastroesophageal reflux disorder (GERD); an August 2012 rating decision which granted an increased disability rating for a lumbar spine condition with herniated/bulging disc; and a June 2013 rating decision which granted service connection for PTSD, denied service connection for a heart condition and gastritis, and declined to reopen previously denied claims for a right and left hand condition based on a lack of new and material evidence.  (As will be explained in the body of this decision, the Board finds that the characterization of the right and left hand claims to be in error.)  All rating decisions were issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for residuals of a left shoulder injury, a left and right wrist disability, a left and right leg disability, a right ankle disability, Tietze's syndrome, an increased disability rating for a lumbar spine condition and GERD, and entitlement to TDIU were previously before the Board in February 2012, at which time they were remanded for further development.  

The issue of entitlement to an increase disability rating for GERD was remanded by the Board in February 2012 for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App, 238 (1999).  In June 2015 the RO issued the required statement of the case concerning that issue.  In August 2015, the RO issued a statement of the case applying to the issues on an increased rating for PTSD, and service connection for a heart condition, gastritis, and left and right hand disabilities.  On August 28, 2015, the Veteran, through his representative submitted a statement perfecting the appeal of those issues, but was clear that it only applied to the issues in the August 2015 statement of the case.  Accordingly, the Veteran did not perfect the appeal of the increased disability rating for GERD, and that issue is not before the Board at this time.  

In July 2011, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In March 2016, the Veteran and his representative were notified that the Veteran's Law Judge who conducted the July 2011 hearing is no longer at the Board.  The Veteran declined to schedule an additional hearing, and therefore the Board will proceed with adjudicating the claims on appeal.

The issues of entitlement to an increased disability rating for lumbar strain with degenerative disc disease, entitlement to service connection for left shoulder disability, right and left leg disability, right and left hand disability, right and left arm disability, and gastritis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have diagnosed heart disability at present or at any time during the pendency of the claim.

2. The Veteran does not have a diagnosis of costochondritis or Tietze's syndrome at present or at any time during the pendency of the claim. 

3. The Veteran does not have a diagnosed right ankle disorder at present or at any time during the pendency of the claim.

4. The Veteran does not have a diagnosed left wrist disorder at present or at any time during the pendency of the claim.

5. The Veteran does not have a diagnosed right wrist disorder at present or at any time during the pendency of the claim.

6. Throughout the rating period on appeal, the Veteran's PTSD has been manifested by symptomatology resulting in occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113  (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2. The criteria for service connection for costochondritis or Tietze's syndrome have not been met.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303, 3.304.

3. The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4. The criteria for service connection for a left wrist disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

5. The criteria for service connection for a right wrist disability have not been met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

6. Throughout the rating period on appeal, the criteria for a 70 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of letters sent in May 2008, November 2008, May 2011, March 2013, and December 2013.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that notice timing defect may be cured by the issuance of fully compliant notification following readjudication of the claim).   

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, lay statements, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including arthritis and certain cardiovascular diseases, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

A. Heart Disability 

A careful review of the Veteran's post-service medical records does not reveal a present diagnosis of a heart disorder.  On the contrary, the record would indicate that he has no history of a heart disorder (See VVA Capri, 6/25/2015, pp. 104, 136, 141, 220).  Likewise, a thorough review of the Veteran's service treatment records has also failed to show any evidence of an in-service incurrence of a disease or injury to which any claimed heart condition can be linked.  

Here, the Board recognizes that the Veteran has not been afforded a VA examination in connection with this claim.  However, VA's duty to assist only requires it to provide a VA examination when there is (a) competent medical or lay evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (b) establishes that the Veteran suffered an event, injury or illness during service; and (c) indicates that the claimed disability may be associated with the in-service event, injury or illness.  38 C.F.R. § 3.159(c) (2015).  In this case, as discussed above, there exists no medical evidence of a present heart disability nor is there any evidence of an in-service event to which such a disability may be etiologically linked.  Accordingly, the duty to assist was not triggered in this case and the Board may make its findings based on the evidence of record.  

In this case, because there is no evidence of a current disability, nor is there any in-service incident, illness or injury, the Board finds that the criterial for service connection for a heart condition have not been met and service connection must be denied.  38 C.F.R. §§ 3.303, 3.304.

B. Costochondritis and/or Tietze's Syndrome

A review of the Veteran's service treatment records shows that on September 14, 2007, while still on active duty, the Veteran was noted to have costochondritis, also described as Tietze's syndrome (See VBMS STRs, 9/30/2008, p. 5).  The record also reflects that the Veteran is presently service connected for gastroesophageal reflux disease (GERD).  

In June 2008 the Veteran was afforded a VA examination which included a complete physical examination.  The examiner diagnosed GERD in remission, but stated that Tietze's syndrome (described as "TT Syndrome") was not found.  In October 2012, the Veteran was afforded a new VA examination in which he was assessed as having GERD with symptoms such as pyrosis (heartburn), reflux, and substernal arm or shoulder pain, as well as ongoing ethanol dependence.  An opinion completed on October 19, 2012, acknowledged the diagnosis of costochondritis in service.  It noted that the examination completed that day showed no chest wall costochondral tenderness or swelling but marked gynecomastia, which was not related to retrosternal pain or pressure.  It also noted that a cardiac work up was negative and he had a present diagnosis of GERD with pyrosis on no medication.  The examiner declined to give a present diagnosis of either costochondritis or Tietze's syndrome.  Instead the examiner stated that the Veteran's current off and on retrosternal pain and pressure with no chest wall or costochondral tenderness is more likely a symptom of the Veteran's underlying service-connected GERD.  

A review of the record does not reveal any other medical evidence which would establish current disability with respect to the claimed costochondritis or Tietze's syndrome.  Rather, the symptoms described by the Veteran have been medically attributed to another already service-connected condition.  In reaching this conclusion, the Board acknowledges the Veteran's reported symptoms of chest pain, however, notes that the Veteran is a lay person without specialized medical education, training, or experience to provide a present diagnosis.  38 C.F.R. § 3.159(c) (2015); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (a lay person is competent to report observable symptomatology of an injury or illness).  Absent any additional medical evidence or opinions that would contradict the October 2012 VA examiner, the Board must find that the Veteran does not have a diagnosis of costochondritis or Tietze's syndrome.  Accordingly, the claim for service connection fails the first criteria- that of a presently diagnosed disability.  As such, service connection must be denied.  38 C.F.R. §§ 3.303, 3.304.

C. Right Ankle Condition

A review of the Veteran's service treatment records shows at least one instance in April 2006 where he complained of right heel and ankle pain.  (See VBMS, STR - Medical, 4/27/15, p. 39). A September 2007 note following his in-service motor vehicle accident noted a history of chronic ankle pain, although not specifying which ankle.  (See VBMS STR - Medical, 4/27/15, p. 4).

Although the Veteran was afforded a VA examination in June 2008, that examination did not address whether or not he had a present diagnosis of a right ankle disability.  In October 2012, the Veteran was afforded a new VA examination in connection with his claim.  The Veteran was given a thorough physical examination, including imaging studies.  The examiner noted that the Veteran had reported an ankle strain/sprain in 2006, and also in 2003.  The examiner then concluded that the Veteran's right ankle was normal.  The examiner stated that the Veteran appeared to have a somatoform disorder, but that his examination revealed a normal ankle without a presently diagnosed disability.  

In light of the above, the Board finds that the Veteran does not have a present diagnosis of a right ankle condition which may be granted service connection.   The Board acknowledges the Veteran's complaints of ankle pain, but notes that pain itself is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran has not provided any additional medical evidence of an actual right ankle disability.  Accordingly, absent any evidence that would contradict the October 2012 VA examiner's conclusion, the Board must deny service connection because a present diagnosis does not exist.  38 C.F.R. §§ 3.303, 3.304.

D. Right and Left Wrist Conditions

The Veteran has filed a claim for service connection for a right and left wrist condition.  At the outset, the Board acknowledges that he was in a motor vehicle accident in September 2007, during active service, the report of which indicates that he experienced wrist swelling as a result, and subsequent complaints of bilateral wrist pain, and a right wrist contusion.  (See VBMS, STR - Medical, 4/27/15, pp. 4-15; Non-Government Facility Records, 5/10/13, p. 12).

In June 2008, the Veteran's VA examination acknowledged a bilateral wrist injury during active service, but also noted that his wrists were presently asymptomatic.  The examiner found that upon physical examination, the Veteran's wrists were normal.  

In October 2012, the Veteran was again provided a VA examination.  The examiner took a detailed history from the Veteran, acknowledging his in-service motor vehicle accident.  The Veteran then underwent a thorough  physical examination, including orthopedic and neurological examinations.  The examiner stated that the Veteran does not have any neurologic or orthopedic disorder of his upper extremities.  No orthopedic wrist complaints were noted but prolonged holding of objects brings brief shakiness.   The examiner stated that this is not uncommon in normal populations of people.  The examiner declined to provide a present diagnosis for either the right or left wrist, stating that both wrists were normal.  

In light of the above, the Board finds that service connection must be denied for a right and left wrist disability as no present disability exist for which to grant service connection.  The Board has carefully reviewed all of the evidence of record and finds no evidence of a present disability.  The Board acknowledges the Veteran's complaints of wrist pain, but notes that pain itself is not a disability for which service connection may be granted.  Sanchez-Benitez, 13 Vet. App. at 285. The Veteran has not provided any additional medical evidence of an actual right or left wrist disability.  Accordingly, absent any evidence that would contradict the October 2012 VA examiner's conclusion, the Board must deny service connection because a present diagnosis does not exist.  38 C.F.R. §§ 3.303, 3.304.

III. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015), which provides the rating criteria for mental health disorders.   The Veteran's PTSD is presently rated as 30 percent disabling from August 31, 2011.  It is the Veteran's contention that his PTSD has caused more significant symptoms than the present rating compensates.  

A 30 percent rating is assigned there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)."  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is defined as: "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." According to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  While multiple issues presently on appeal were initially certified to the Board in 2012, the issue of an increased disability rating for PTSD was not certified until October 2015.  Thus, the DSM-5 is applicable to this case.  Therefore, in reviewing the evidence of record, the Board is not required to consider the assigned GAF scores of record.  Regardless, any GAF scores assigned prior to the adoption of the DSM-5 may be addressed in the below decision.  In doing so, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence of record shows that on October 26, 2012, the Veteran presented for an initial PTSD evaluation.  He was given a diagnosis of PTSD, which the examiner stated resulted in occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  Symptoms included recurrent and distressing recollections and dreams; acting or feeling as if a traumatic event were recurring, including a sense of reliving the experience, hallucinations, illusions, and dissociative flashback episodes; intense psychological distress at exposure to internal or external cues that symbolize or resemble traumatic events; avoidance behavior; marked diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; sense of a foreshortened future; difficulty falling or staying asleep; difficulty concentrating; hypervigilance; and exaggerated startle response; depressed mood; anxiety; and chronic sleep impairment.  Memory was good.  He denied panic attacks.  He admitted to a history of suicidal ideation triggered by problems in the relationship with his wife.  GAF was 68, indicating some mild symptoms.  

The Veteran has submitted court orders from March 2013 indicating that his former spouse and son were awarded protection orders against him.

On May 21, 2013, the Veteran was again evaluated for PTSD.  He was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Symptoms included recurrent or distressing recollections; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; exaggerated startle response; depressed mood; and anxiety.  The examiner did not note any suicidal or homicidal ideation at that time.  

A VA initial assessment/treatment plan consult record dated October 9, 2013, shows that the Veteran presented with depressive symptomatology secondary to separation from his son due to divorce.  He presented with sadness, insomnia, irritability, decreased motivation, anhedonia, and suicidal ideation.  He also reported recurring nightmares, thrashing and screaming in his sleep, excessive worry, and intrusive thoughts.  He was found to have anxiety symptoms, and engage in avoidance behavior.  He denied having any friends, family, or social support.  He did not engage in any recreational activities, although he previously enjoyed going to movies with his son, computers, and automobile racing at the track.  He presented as appropriately dressed and groomed.  Speech was logical.  Thought processes were intact.  No report of hallucinations or delusions at that time.  Memory was within  normal limits.  Affect was consistent with depressed mood.  Judgment and insight were good.  GAF was 52, indicating moderate symptoms. (See VVA Capri, 6/25/2015, p. 118).

A VA psychology treatment note dated November 14, 2013, indicated the Veteran presented with a depressed mood.  He noted limited social support in his life and reported that he primarily spent his time working or staying home.  He also reported irritability and difficulty sleeping.  Affect was appropriate.  Thought process were logical and goal oriented.  He denied Homicidal ideation, but did report some suicidal ideation.  (See VVA Capri, 6/25/2015, p. 110).

A VA psychology note dated December 5, 2013, indicates that the Veteran presented with depression, feeling as though he was cheated out of the life he thought he would have with his former spouse and young son.  He arrived on time and was appropriately dressed with appropriate affect.  Thought processes were logical and goal directed.  He denied homicidal ideation, plan or intent, but did endorse suicidal ideation, although he denied any plan or intent.  (See VVA Capri, 6/25/2015, p. 108).

In May 2015, the Veteran was again afforded a VA examination to assess the present state of his service-connected PTSD.  The examiner found the Veteran to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Symptoms included recurrent, involuntary, and intrusive distressing memories; avoidance behavior; marked diminished interest or participation in significant activities; feelings of detachment and estrangement from others; problems with concentration; sleep disturbances; depressed mood; anxiety; and flattened affect.  Speech and psychomotor activity were normal.  Thought process was linear, logical and goal directed; no bizarre behavior was noted and the examiner opined that this thought content shoed no suicidal or homicidal thoughts.  Insight and judgment were adequate.  He was alert to person, place, time and purpose.  Recent and remote memory was intact.  

In May 2016, the Veteran's representative submitted a statement outlining the Veteran's history of suicidal ideation and violent reactions toward others.  That statement argued that the Veteran's PTSD should be more appropriately rated as 70 percent disabling.   The Board agrees.  

Particularly when making a determination with regard to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9411.  In this case, the Veteran has been shown to have symptoms such as depressed mood, flattened affect, anxiety, diminished interaction in social activities, feelings of detachment, dissociative illusions and hallucinations.  His marriage suffered as a result of his condition and he has no contact with his son.  He has engaged in behavior that warranted a protective order against him.  Additionally, he maintains that although he does not have any intent or plans, he has been documented as experiencing and continuing to experience suicidal ideation (the Board notes that the May 2015 examiner did not find suicidal ideation, but that examiner only stated that his thought content did not show such ideation, thus it is unclear from that statement whether or not the Veteran expressly denied such feelings).  At the very least, the Board finds that this shows issues most areas, particularly the areas of mood, thinking, family relationships, and judgment.  As such, a 70 percent disability rating should be assigned from the date of service connection.  38 C.F.R. § 4.130, DC 9411.

The Board has also considered whether the Veteran's PTSD has resulted in total social and occupational impairment for any period of time such that a 100 percent schedular evaluation is warranted, but finds that it has not.   Particularly, there is no indication of gross impairment of thought processes or communication, and while hallucinations were noted in 2012, they do not appear to be persistent.  He experiences generally good hygiene and maintains employment.  Finally, since the date of service connection, there is no indication that the Veteran suffered memory loss for names of close relatives, his own occupation, or his own name.  No other symptoms shown demonstrate total social and occupational impairment.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating at any point in time on appeal.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).    

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule, such as anxiety, sleeplessness, his disturbances in mood, suicidal ideation, and social difficulty.  Thus, thus the manifestations of his PTSD are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for lumbar strain with degenerative disc disease and GERD.  There is no indication in the evidence of record that any of these conditions cause a collective effect on his PTSD.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's PTSD has resulted in symptomatology resulting in occupational and social impairment, with deficiencies in most areas, such as family relationships, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Accordingly, a 70 percent rating under 38 C.F.R. § 4.130, DC 9411, is appropriate for all periods on appeal.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)


ORDER

Entitlement to service connection for a heart condition is denied.

Entitlement to service connection for a costochondritis and/or Tietze's syndrome is denied.

Entitlement to service connection for a right ankle condition is denied.

Entitlement to service connection for a right wrist condition is denied.

Entitlement to service connection for a left wrist condition is denied.

Entitlement to a 70 percent disability rating for PTSD is granted, effective the date of service connection.  



REMAND

Although the Board regrets any additional delay in the adjudication of the remaining claims, an additional remand is necessary.  

Concerning the claims for a left and right leg disorder, the Veteran has described his condition as manifesting with numbness and tingling.  In October 2012 he was afforded a VA examination in which the examiner found no orthopedic condition to which the symptoms could be attributed.  The examiner stated that they were clinically signs of spinal stenosis and were as likely as not related to abnormal MRI findings on the lumbar spine, specifically bulging discs with impingement on foramina at L5-S1.  A subsequent VA examination conducted in May 2015 of the Veteran's spine found minimal to mild degenerative disc disease of the lumbar spine with lumbar strain, but found no neurological abnormalities.  Unfortunately, the Board finds that a new VA examination is required as inadequate evidence exists upon which to evaluate these claims.  The Board finds this evidence to be problematic for several reasons.

First, although the October 2012 examiner found the symptoms to be likely attributable to spinal stenosis, this does not constitute a definitive diagnosis associated with those symptoms.  Further, the Board notes that if attributable to stenosis, the evidence of record does not address whether or not that diagnosis is secondary to or entirely separate from the Veteran's service-connected degenerative disc disease of the lumbar spine with lumbar strain.  Additionally, the May 2015 VA examination found no signs of neurological issues, but failed to address the Veteran's multiple complaints of numbness and tingling in his legs that are of record.  Accordingly, on remand, the Veteran should be afforded a VA examination  which specifically addresses these symptoms and whether they constitute a separate condition from the service-connected lumbar spine disability.  

Pursuant to 38 C.F.R. § 4.71a, any increased disability claim for a spinal disability, must also contemplate any and all associated objective neurological abnormalities.  38 C.F.R. § 4.71a (2015).  As the Board is remanding the issues of service connection for a left and right leg condition to establish whether or not the symptoms constitute a neurological consequence of the service-connected spinal disability, the Board must remand the increased rating claim as intertwined.  

Concerning the claim of service connection for a left shoulder disorder, following the Board's February 2012 remand, the Veteran was provided a VA examination in October 2012.  Although the question on appeal was whether the Veteran has a present left shoulder disability, and the examiner appears to have physically examined both shoulders, the examiner's opinion only addressed the right shoulder and whether or not a present disability exists.  As that medical evaluation did not address the issue on appeal, a remand is required so that the Veteran can be afforded a VA examination which expressly addresses the existence of a left shoulder disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the AOJ must ensure compliance with the Board's previous remand directives); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must provide an adequate examination).    

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion of the information or evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent lay evidence of a current diagnosed disability or persistent symptoms of a disability; (b) establishes that the Veteran suffered an event, injury, or illness during service, or has a presently service-connected condition; and (c) indicates that the claimed disability or symptoms may be associated with the in-service incident or presently service-connected condition.  38 C.F.R. § 3.159(c)(4)(1) (2015).  That a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Concerning the claim of service connection for gastritis, as addressed in the above opinion, the Veteran is presently service-connected for GERD.  Although medical evidence of record does not show a present diagnosis of gastritis, all VA examinations to date have addressed the Veteran's various symptoms in terms of his service-connected disability.  At no point has medical evidence ruled out the possibility of gastritis.  Accordingly, because the Veteran does experience various digestive symptoms, and because he has presently diagnosed and service-connected GERD, he should be provided a VA examination that addresses his claim.

Finally, the Board notes that the June 2013 rating decision on appeal in this matter addressed whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for service connection for right and left hand conditions.  The Veteran initially perfected his appeal for those bilateral hand claims via a VA Form 9 (appeal to the Board of Veterans' Appeals) in March 2009.  The Veteran also perfected claims for residuals of a left and right arm injury.  In May 2009 the RO issued a supplemental statement of the case which addressed those claims.  Following testimony before a Decision Review Officer (DRO), the RO issued a new supplemental statement of the case in October 2009, which curiously left out the claims for a right and left hand condition, and residuals of a right and left arm injury.  The Board has carefully reviewed the evidence contained in the Veteran's claims file, but has not found any correspondence which withdrew those claims from appeal.  Rather, in April 2011, the Veteran again submitted a claim for a bilateral hand condition which the RO adjudicated as a claim to reopen.  However, despite the fact that the Board failed to include them in its February 2012 remand, those issues remain on appeal at this time.  

Here, the Board notes that, while in service, in September 2007, the Veteran was in a motor vehicle accident and one of his complaints included tremors in his arms and hands.  In his August 2009 DRO hearing, the Veteran again asserted that he continued to experience such symptoms, despite a June 2008 VA examination finding no evidence of a present disability.  Because the Board did not include the arm or hand claims in its 2012 remand, the October 2012 VA examination did not expressly address whether or not the Veteran has a presently diagnosed disorder.  As the evidence of record is insufficient to decide whether the Veteran has a current disability in either his right or left arms or right or left hands, he should be provided a new VA examination which addresses these claims.  

Finally, because the issue of entitlement to increased disability ratings for several disabilities are remanded for further development, the issue of entitlement to total disability based on individual unemployability is also remanded as intertwined.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his right and left lower extremities.  The complete claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination, and must be reviewed prior to rendering any opinions requested.

The examiner should conduct a thorough examination of the Veteran, to include any diagnostic testing deemed necessary, and to take a complete medical history.  Thereafter, the examiner is requested to provide the following opinions:

* Does the Veteran have a disability at present or at any time since February 2007 that may account for his reports of tingling and numbness in the right and left legs?  In reaching this conclusion, the examiner must address the possibility of an orthopedic and/or neurological diagnosis.  Specifically, the examiner must address the October 2012 finding of possible stenosis.

* If the examiner does give a diagnosis to accompany the symptoms described by the Veteran, the examiner should then state whether it is at least as likely as not that the Veteran's diagnosed condition is related to his service-connected lumbar strain with degenerative disc disease.  

* If not directly related to the Veteran's service-connected lumbar disability, the examiner should state whether it is at least as likely as not that the diagnosed condition is related to any incident of active service, to include his 2007 motor vehicle accident.

All opinions and diagnoses (or lack thereof) should be accompanied by a thorough discussion and rationale, and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

2. Schedule the Veteran for a new VA examination of his left shoulder.  The complete claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination, and must be reviewed prior to rendering any opinions requested.

The examiner should conduct a thorough examination of the Veteran and state whether or not he has a left shoulder disability at present or at any time since February 2007.  The examiner should be careful to limit the examination to the left shoulder.  If a disability is found, the examiner should then state whether it is at least as likely as not that the present disability is etiologically related to any incident of active service.  

Any opinion or diagnosis (or lack thereof) should be accompanied by a thorough discussion and rationale, and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

3. Schedule the Veteran for a VA examination of his right and left arms and hands.  The complete claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination, and must be reviewed prior to rendering any opinions requested.

The examiner should conduct a thorough examination of the Veteran and state whether or not he has a disability associated with his reported bilateral arm or hand symptoms at present or at any time since February 2007.  Thereafter, for each disability found, the examiner should then state whether it is at least as likely as not that the present disability is etiologically related to any incident of active service.  

Any opinion or diagnosis (or lack thereof) should be accompanied by a thorough discussion and rationale, and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

4. Schedule the Veteran for a VA examination in connection with his claim of service-connection for gastritis.  The complete claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination, and must be reviewed prior to rendering any opinions requested.

The examiner is requested to conduct a thorough examination of the Veteran and state whether or not the Veteran has a present diagnosis of gastritis, which is separate and distinct from his service-connected GERD.  

If such a diagnosis is given, the examiner should state whether it is at least as likely as not that the condition was manifested during active service, or in the alternative, is etiologically linked to his service-connected GERD.

Any opinion or diagnosis (or lack thereof) should be accompanied by a thorough discussion and rationale, and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

5. Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond.  Thereafter, return all issues remaining on appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


